IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JIMMIE HANK DAVIS, JR.,

Plaintiff,
Vv. Civil Action No. 3:19CV859
BRENT WRIGHT, et al.,

Defendants.

MEMORANDUM OPINION

By Memorandum Order entered on December 12, 2019, the Court
conditionally docketed the action. At that time, the Court
directed Jimmie Hank Davis, Jr. to affirm his intention to pay the
full filing fee by signing and returning a consent to collection
of fees form. The Court warned Davis that a failure to comply
with the above directive within thirty (30) days of the date of
entry thereof would result in summary dismissal of the action. |

Davis has not complied with the order of this Court. Davis
failed to return the consent to collection of fees form. As a
result, he does not qualify for in forma pauperis status.
Furthermore, he has not paid the statutory filing fee for the
instant action. See 28 U.S.C. § 1914(a). Such conduct
demonstrates a willful failure to prosecute. See Fed. R. Civ. P.

4l(b). Accordingly, this action will be dismissed without

prejudice.
The Clerk is directed to send a copy of the Memorandum Opinion

to Davis.

js [CE
Robert EB. Payne

Senior United States District Judge

Date: Yarns 2%, 2Zeré
Richmond, Virginia
